Citation Nr: 1211566	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-21 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to October 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) in Cleveland, Ohio, in which the RO reopened the service connection claim for right shoulder disability, and ultimately denied the claim on the merits.  Regardless of the RO's actions however, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In October 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

As will be discussed in further detail below, the Board herein reopens the service connection claim for a right shoulder disability.   The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed January 1983 rating decision, the RO denied the Veteran's original service connection claim for a right shoulder disability.  

2.  In an unappealed  January 1985 rating decision, the RO continued to deny the Veteran's service connection claim for a right shoulder disability.  

3.  The additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the service connection claim for a right shoulder disability.


CONCLUSION OF LAW

New and material evidence has been received; thus, the claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a service connection claim for a right shoulder disability.  In this decision, the Board reopens such claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service, or within a pertinent presumption period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumption period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In this case, the Veteran filed an original service connection claim for a right shoulder disability in October 1982.  At that time, the record included service treatment records and an accident report signed in November 1982.  A March 1979 service treatment record showed a complaint of right shoulder pain with an impression of muscular pains.  A May 1979 service treatment note showed another complaint of right shoulder pain.  The examiner noted that the Veteran denied any right shoulder injury and could not associate the onset with any activity, except possibly secondary to lifting weights; impression was right acute bicepital tendinitis.  An August 1979 service treatment note showed complaints of pain and tenderness in the right shoulder after being involved in a fight.  There was mild tenderness and swelling; impression was contusion.  Subsequent treatment notes were negative for right shoulder complaints or treatment.  On his report of medical history upon separation, the Veteran denied having had a painful or "trick" shoulder.  His separation examination report dated in September 1979 is negative for a right shoulder disability.  On the Report of Accidental Injury, received in November 1982, the Veteran indicated that while stationed at Ft. Benning in September 1979, he injured his right shoulder.  He explained that his sergeant coaxed fellow platoon members into attacking the Veteran.  The Veteran indicated that his right shoulder was x-rayed at the hospital and he was then released.  The Veteran also reported having had right shoulder complaints since his discharge from the service.   

In a January 1983 rating decision, the RO denied the Veteran's right shoulder claim, noting that, although he was seen on three occasions in service for minor shoulder complaints, a chronic right shoulder disability was not identified and his condition resolved with treatment and no subsequent complaints were shown.  The Veteran filed a notice of disagreement in the same month, and the RO subsequently issued a statement of the case in February 1983.  However, the Veteran did not file a timely appeal.  (See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal).  Therefore, the January 1983 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

Thereafter, in October 1984, the Veteran requested that his right shoulder claim be reopened.  At that time, he indicated that he was being treated for a right shoulder condition.   In this regard, according to an August 1982 VA medical certificate the Veteran reported pain in his right shoulder that began when he woke up that morning.  He also reported an in-service injury to his right shoulder.  Diagnosis was rule-out dislocated right shoulder.  An associated consultation sheet shows an impression of questionable biceps tendon sublux or labrum tear.  In November 1982, the Veteran again sought VA medical treatment for right shoulder pain.  He was diagnosed with chronic right shoulder pain.  Additionally, according to an October 1984 VA medical certificate, the Veteran complained of pain in his right shoulder which increased with movement.  On examination, there was pain and tenderness over the bicep tendon insertion.  Diagnosis was bicep tendonitis (right).  After a review of the additional evidence however, the RO, in a January 1985 rating decision, continued the prior denial, indicating that the medical evidence submitted did not warrant any change in its previous determination.  

Thereafter in February 2008, the Veteran requested that his right shoulder claim be reopened; this claim is the subject of the current appeal.  As the last final disallowance of the Veteran's service connection claim for a right shoulder disability is the January 1985 rating decision, the Board must now determine whether new and material evidence to reopen the claim has been received subsequent to the January 1985 decision.

Evidence received subsequent to the final January 1985 rating decision includes private medical evidence, additional VA medical outpatient treatment notes, a VA examination report, a hearing transcript, and the Veteran's statements.  Significantly, the additional medical evidence shows progressive right shoulder complaints and treatment, to include arthroscopic surgery and debridement of the right shoulder in April 2011.  In light of the additional medical evidence and the Veteran's newly received testimony which is presumed credible for purposes of reopening the claim, coupled with the in-service evidence of right shoulder complaints, the Board finds that the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.
Accordingly, the Veteran's service connection claimed for a right shoulder disability is reopened; however, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened.  To that extent only, the appeal is granted. 


REMAND

The Veteran maintains that his current right shoulder disability is related to an injury during service, and that he has experienced right shoulder problems since his service discharge.  A review of the claims file reflects that additional development is necessary prior to analyzing the claim on the merits.

The record shows that the Veteran was afforded a VA examination of his right shoulder in August 2008.  The examiner diagnosed the Veteran with a post-operative rotator cuff tear of the right shoulder and opined that such disability is not related to his service-connected issue, but rather a natural phenomenon.  Although this etiology opinion was provided, the Board notes that the examiner did not provide any supporting rationale, nor did he reconcile the opinion with the service treatment records showing right shoulder complaints and diagnoses.  The Board also notes that, although the medical history on the examination report indicates that the Veteran underwent right shoulder surgery in 2004, the medical evidence dated in 2004 (from University Hospital) shows only conservative treatment for right shoulder disability, to include physical therapy.  Thus, there is a question as to whether the examiner relied on an inaccurate medical history.  Lastly, the newly received medical evidence and testimony must be addressed by a physician.  For these reasons, the Board finds that an additional VA medical opinion is in order.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence to include VA treatment notes from April 2011 to the present, refer the case to the August 2008 VA examiner for a supplemental opinion to address the Veteran's right shoulder disability.  If such examiner indicates that he cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, to include a copy of this remand order, must be made available to the examiner for review before the examination.  

The examiner should state whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's right shoulder disability is related to the in-service treatment for right shoulder pain/contusion/tendinitis, or is otherwise related to service.  In doing so, the examiner is asked to reconcile the opinion with the service treatment notes dated in March, May, and August 1979; the Report of Accidental Injury completed in November 1982; the University Hospital records and VA medical evidence showing right shoulder treatment; the August 2008 VA medical opinion; and the Veteran's reports as to his in-service right shoulder injury, and continuing right shoulder symptoms since service.  

The examiner should provide a complete rationale for any opinion provided.

2.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and affords them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


